HUMPHREYS, J.,
concurring, in part, and dissenting, in part.
I concur with the analysis and holding in Section 11(A) of the majority opinion, as well as the analysis and holding of Section 11(B)(1), but because I would find the evidence insufficient to establish the requisite intimidation to support the charge of animate object penetration, I do not join in the analysis or holding found in Section 11(B)(2) of the majority opinion.
Object sexual penetration may be analogized to the crimes of rape (Code § 18.2-61), forcible sodomy (Code § 18.2-67.1), aggravated sexual battery (Code § 18.2-67.3), and sexual battery (Code § 18.2-67.4), in that each offense requires proof of “force, threat, or intimidation” or “mental incapacity” or “physical helplessness.” Therefore, cases interpreting these sections of the code are useful in discerning the meaning and intent of Code § 18.2-67.2.
Wactor v. Commonwealth, 38 Va.App. 375, 380-81, 564 S.E.2d 160, 162-63 (2002).
Intimidation ... means putting a victim in fear of bodily harm by exercising such domination and control of her as to overcome her mind and overbear her will. Intimidation may be caused by the imposition of psychological pressure on one who, under the circumstances, is vulnerable and susceptible to such pressure.
Sutton v. Commonwealth, 228 Va. 654, 663, 324 S.E.2d 665, 670 (1985) (emphasis added).
We have held that any force used by the defendant in committing sexual assault crimes “must be sufficient to accomplish the act as well as to overcome the will of the victim.” Wactor, 38 Va.App. at 381, 564 S.E.2d at 163 (citing Johnson v. Commonwealth, 5 Va.App. 529, 534, 365 S.E.2d 237, 240 (1988)). Thus, “the degree of force required to overcome [the *33victim’s] will, ‘necessarily depend[s] on the circumstances of each case, taking into consideration the relative physical condition of the participants and the degree of force manifested.’ ” Id. at 382, 564 S.E.2d at 163 (quoting Jones v. Commonwealth, 219 Va. 983, 986, 252 S.E.2d 370, 372 (1979)). By analogy, intimidation should be no different.
Although, as the Supreme Court of Virginia stated in Commonwealth v. Bower, 264 Va. 41, 563 S.E.2d 736 (2002), “[i]t defies human experience to conclude that fear of the possibility of bodily injury caused by sexual assault is insufficient ‘fear of bodily harm’ for purposes of establishing sexual assault by intimidation,” the fear of bodily harm must be of a sufficient degree to overcome the mind of the victim and “overbear her will.” 264 Va. at 45, 563 S.E.2d at 738; Sutton, 228 Va. at 663, 324 S.E.2d at 670.4 Accordingly, the degree of intimidation must depend upon the facts and circumstances of each particular case. See Bower, 264 Va. at 46, 563 S.E.2d at 738; see also Jones, 219 Va. at 986, 252 S.E.2d at 372; Mings v. Commonwealth, 85 Va. 638, 640-41, 8 S.E. 474, 475 (1889); Wactor, 38 Va.App. at 382-83, 564 S.E.2d at 163-64.
This case is simply not, as the majority implies, similar to Sutton and Bower. Sutton involved a man’s conviction for the rape of his physically impaired, fifteen-year-old niece, who was in his custody. Sutton, 228 Va. at 658-59, 324 S.E.2d at 667. Although Bower directly addressed the issue of intimidation, it involved a man who was convicted of animate object sexual penetration of his thirteen-year-old daughter. Bower, 264 Va. at 43-44, 563 S.E.2d at 736-38.
*34The case at bar is inapposite. Indeed, each of the aforementioned cases were based upon facts which established that matters such as the conduct of the defendant, as well as the victim’s age, size, custodial or familial relationship to the defendant, and/or physical impairment, placed the victim in a uniquely vulnerable position, evidencing a degree of force or intimidation sufficient to overbear her mind and will.5
Here, unlike those cases, there was no evidence, direct or circumstantial, of any conduct by Mohajer that would have tended to impose psychological pressure on Ward sufficient to overcome her mind or will. Indeed, although Mohajer told Ward he was a police officer and showed her what he purported to be a badge, Ward merely testified that this fact made her feel more comfortable with Mohajer. There was no evidence that the statement placed pressure upon her to comply with his advances. Moreover, there was no evidence submitted to establish that Ward’s age, her size and/or the relationship between herself and Mohajer in any way contributed to her submission to the assault, nor was there any evidence to demonstrate that, under the circumstances, Ward was uniquely vulnerable or susceptible to such pressure. Instead, the record indicates, at most, that the act, which preceded the forcible sodomy, was accomplished by surprise and that Ward was thus, confused and scared, and unable to indicate that she did not consent to Mohajer’s conduct.
Accordingly, I would find that, on these facts, the evidence was insufficient as a matter of law to support the jury’s verdict *35on the count of animate object penetration, and I would reverse Mohajer’s conviction and dismiss on this count.

. Indeed, as the Supreme Court held in Bower, "matters such as the victim’s age, the relative size of the defendant and victim, the familial relationship between the defendant and victim and the vulnerable position of the victim ... are relevant matters to be considered with other testimony when determining whether the victim was put in fear of bodily harm.” Bower, 264 Va. at 46, 563 S.E.2d at 738. The Court did not, as the majority implies in its analysis, hold that a sexual act accomplished without consent, in and of itself, is sufficient as a matter of law to establish fear of bodily harm to a degree that would overcome the mind and/or will of the victim.


. The majority also cites Harris v. Commonwealth, 3 Va.App. 519, 351 S.E.2d 356 (1986), in support of its position. However, Harris concerned a conviction for robbery. In holding that "[i]t is only necessary that the victim actually be put in fear of bodily harm by the willful conduct or words of the accused" and that “[t]he fear of bodily harm ... must result from the words or conduct of the accused rather than the temperamental timidity of the victim," we found the evidence sufficient to establish Harris committed the taking by intimidation. Id. at 521, 351 S.E.2d at 357. Harris, aided by two companions, had confronted the victim on the street, physically turned the victim around and searched his jacket, and then demanded the victim’s radio and watch, and took both items. Id. at 520, 351 S.E.2d at 356.